PER CURIAM.
Appellant seeks to have her judgment and sentence corrected. Appellant contends that her sentence was illegal because it was based on an incorrect scoresheet and because her judgment erroneously cited a crime for which she was not charged. After consideration of appellant’s rule 3.800(b)(2) motion, the trial court reimposed the previous sentence without attaching a corrected scoresheet or citing the correct statute in appellant’s judgment. The State concedes that this was error. We affirm appellant’s conviction and sentence and remand for correction of the scoresheet and judgment.
AFFIRMED; REMANDED with directions.
BOOTH, BENTON and LEWIS, JJ., concur.